Citation Nr: 0908965	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  03-37 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from 
November 1966 to November 1968.  Prior to and following that 
period of active duty, he served additionally in the U.S. 
Naval Reserves.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  

As support for his claim, the Veteran testified at a hearing 
at the RO in November 2005, presided by the undersigned 
Veterans Law Judge (VLJ) of the Board, also commonly referred 
to as a Travel Board hearing.  During the hearing the Veteran 
submitted additional evidence and waived his right to have 
the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 
(2008).  Although the VLJ held the record open for 90 
additional days, in order that the Veteran might submit other 
evidence, none has since been received.  

The claim also was previously held in abeyance in October 
2006 in keeping with the direction of Chairman's Memorandum 
01-06-24 (September 21, 2006).  The memorandum directed that 
the processing of claims for compensation based on exposure 
to herbicides affected by the United States Court of Appeals 
for Veterans Claims (Court) decision in Haas v. Nicholson, 
20 Vet. App. 256 (2006), be stayed pending an appeal of that 
decision.  Specifically, the stay was applicable in those 
cases where a claim for service connection was based on 
exposure to herbicides and the only evidence of exposure was 
the receipt of the Vietnam Service Medal or service on a 
vessel off the shore of Vietnam.

The Board wrote to the Veteran to inform him that the 
adjudication of his appeal would be stayed pending a 
resolution of the Haas case.  He was further informed that, 
once the stay was lifted, his case would be promptly 
adjudicated.  The stay on processing these claims was lifted 
by way of a Chairman's Memorandum, 01-09-03 (January 22, 
2009).  The lifting of the stay was predicated on a decision 
by the United States Court of Appeals of the Federal Circuit 
in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert 
denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  The 
Federal Circuit reversed the Court's holding regarding the 
validity of 38 C.F.R. § 3.307(a)(6)(iii).  So, the Board now 
proceeds to adjudicate his claim for service connection for 
diabetes mellitus, including due to Agent Orange exposure.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam 
during the Vietnam era, and no evidence shows he was ever 
exposed to herbicides while on active duty.

2.  The Veteran's diabetes mellitus, type II, was first 
diagnosed many years after service and has not been linked by 
competent medical evidence to his service, including due to 
Agent Orange exposure.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service due to Agent Orange exposure.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 
2005.  This letter informed him of the evidence required to 
substantiate his claim, and of his and VA's respective 
responsibilities in obtaining supporting evidence.  Note also 
that the March 2006 letter complied with Dingess by 
discussing the disability rating and downstream effective 
date elements of the claim.  

However, there is a VCAA timeliness defect that was not 
rectified by the RO, as all VCAA notice was provided 
subsequent to the last RO adjudication of his claim, i.e., 
the October 2003 SOC.  The RO did not go back and again 
readjudicate the claim by way of a subsequent SSOC.  So, in 
essence, based on the above caselaw, the timing defect in the 
VCAA notice was not rectified because the RO did not go back 
and reconsider the claim after providing the required 
additional VCAA notice.  

The Board finds that the presumption of prejudice due to 
content and timing error has been rebutted:  (1) based on the 
communications sent to the Veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he reasonably understands from the notices provided 
what was needed.  

Specifically, the Veteran, through submission of his personal 
statements, scientific literature, representative's 
statements, and copy of a Veteran Service Officer's testimony 
concerning Agent Orange claims for those serving aboard ships 
off Vietnam, and personal hearing testimony, clearly showed 
actual knowledge of the evidence required to substantiate the 
claim at issue.  In addition, all VCAA notices provided by VA 
were clear and pertinent to his contentions, such that a 
reasonable person could understand what was required to prove 
the claim.  So, overall, he was afforded a meaningful 
opportunity to participate in the adjudication of his claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  Importantly, there is no 
allegation or evidence that any content or timing error 
affected the essential fairness of the adjudication of the 
claim.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim which is 
obtainable, and therefore appellate review may proceed 
without prejudice to the appellant.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained the Veteran's available service 
treatment records (STRs), service personnel records (SPRs), 
and identified private treatment records.  Therefore, the 
Board is satisfied the RO has made reasonable efforts to 
obtain any identified medical records.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  

In addition, the Board finds that a VA compensation 
examination is not necessary to determine whether the 
Veteran's diabetes mellitus is related to his military 
service, because the standards of the Court's decision in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been 
met.  There is no medical evidence suggesting his diabetes 
mellitus is etiologically linked to his military service, 
including due to Agent Orange.  And since he never set food 
on the landmass of Vietnam, his service is precluded from 
warranting presumptive service connection due to herbicide 
exposure.  The Board is therefore satisfied that VA has 
provided all assistance required by the VCAA.  38 U.S.C.A. § 
5103A.


II.  Analysis- Entitlement to Service Connection for 
Diabetes Mellitus, including due to Agent Orange exposure.

The Veteran contends his Diabetes Mellitus, Type II, is due 
to exposure to herbicide while serving aboard a ship, off the 
coast of Vietnam, during the Vietnam War.

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.306 (2008).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  Certain chronic diseases, 
including diabetes mellitus, may be presumed to have been 
incurred in service if manifest to a compensable degree of at 
least 10 percent within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.

Unfortunately, the Board must at the outset conclude that the 
Veteran's period of active duty never included "service in 
the Republic of Vietnam," because he never set foot in 
Vietnam.  Importantly, his SPRs do not confirm, "service in 
Vietnam" for purposes of the automatic presumption of 
service connection for Type II diabetes mellitus associated 
with exposure to herbicides (including the dioxin in Agent 
Orange) in Vietnam.  38 U.S.C.A. § 1116(a)(1) (West 2002); 
38 C.F.R. § 3.307(a)(6), 3.309(e), 3.313(a).  The governing 
law provides that a "Veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975 shall be presumed to have been exposed during 
such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service." 38 U.S.C.A. 
§  1116(f) (West 2002).  Service in the Republic of Vietnam 
is interpreted as requiring service on the landmass of 
Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert 
denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  

A review of the Veteran's SPRs, including his DD Form 214, 
shows that he served in the U.S. Navy during the Vietnam War, 
in the waters off the shore of the Republic of Vietnam.  In 
addition, he received several medals for his service, 
including the National Defense Service Medal, Vietnam Service 
Medal, and Republic of Vietnam Campaign Medal with Device.  
Although these medals are commendable in their own right, 
they are insufficient, by themselves and without additional 
proof, to establish that he ever set foot on the landmass of 
Vietnam.  Under the recent Federal Circuit holding in Haas, 
service aboard a ship, albeit in close proximity to the 
Republic of Vietnam, nevertheless fails to warrant 
application of the presumption of herbicide exposure.  Haas 
v. Peake, 525 F.3d 1168.  Consequently, absent service in 
Vietnam, an herbicide exposure analysis is not required in 
this case.  

However, even if a Veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994).  In other words, medical evidence must show 
that the Veteran's diabetes mellitus had it onset either in 
service or during the one-year presumptive period after 
service.  The Board, however, finds that service connection 
also is not warranted on a direct incurrence basis, as no 
such evidence has been submitted.

The Board readily acknowledges evidence of his current 
diabetes mellitus disability, shown by diagnoses in recent 
private treatment records.  But, there is no reference to 
diabetes in the Veteran's available STRs.  And his 
November 1968 separation was also silent regarding diabetes.  
Simply stated, his service records provide highly probative 
evidence against the claim.  Struck v. Brown, 9 Vet. App. 145 
(1996).  There is also no medical evidence of diabetes during 
the one-year presumptive period after service.  

In fact, there is no indication of diabetes mellitus until 
over a quarter century after the Veteran left active military 
service.  The record shows that the first indication of 
diabetes mellitus was a diagnosis of borderline diabetes by a 
private physician, Dr. J.H., in February 1994.  This 
approximately 25-year period between the Veteran's separation 
from active duty and the onset of diabetes provides highly 
probative evidence against his claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged 
period without medical complaint can be considered, along 
with other factors, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability).  

The Board also emphasizes that none of the post-service 
medical records contains a medical opinion relating the 
Veteran's diabetes mellitus to service, and to Agent Orange 
exposure in particular.  Significantly, the scientific 
literature he provides does not attribute his diabetes 
mellitus, in particular, to herbicide exposure while serving 
on a ship near Vietnam.  Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  In sum, these post-service medical records 
provide highly probative evidence against the claim.  

Moreover, in addition to the medical evidence, the Board has 
considered the Veteran's lay statements in support of his 
claim.  While he may well believe that his current diabetes 
mellitus is traceable back to active duty while serving in 
the waters off the coast of Vietnam, as a layman without 
medical expertise, he is not qualified to render a medical 
opinion concerning the cause of this current disorder.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are 
not competent to render medical opinions).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the service connection claim for diabetes 
mellitus on either a direct or presumptive basis.  
Accordingly, there is no reasonable doubt to resolve in the 
Veteran's favor, and his claim must be denied.  38 U.S.C.A. 
§ 5107; 38 CFR § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

The claim for service connection for diabetes mellitus, type 
II, including due to Agent Orange exposure, is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


